Citation Nr: 1616531	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  10-08 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable disability rating prior to March 2, 2015, and in excess of 10 percent from March 2, 2015, for arthritis of the cervical spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel






INTRODUCTION

The Veteran had active service from October 1978 to April 1979 and from January 1984 to December 2007.

This case comes to the Board of Veterans' Appeals (Board) from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In a November 2014 decision, the Board denied service connection for a left elbow disability and remanded the remaining issue for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, while the record reflects substantial compliance with the prior remand, another remand is needed to address a procedural deficiency.

A March 4, 2015, supplemental statement of the case cites two issues, those of entitlement to a compensable initial rating for arthritis of the cervical spine and an evaluation in excess of 10 percent for arthritis of the cervical spine.  While the decision section indicates a denial of both issues, the reasons and bases section only discusses the denial of a compensable rating.  A March 10, 2015, rating decision grants a 10 percent rating for arthritis of the cervical spine from March 2, 2015.  

With no date stamp on either document, the Board observes that one of two scenarios occurred.  

If the supplemental statement of the case and rating decision were issued in that order, then the supplemental statement of the case erroneously added the second issue regarding an evaluation in excess of 10 percent and a new supplemental statement of the case is needed.  As the Veteran was subsequently granted a 10 percent rating for arthritis of the cervical spine from March 2, 2015, the new supplemental statement of the case should address the now staged rating.  

Alternatively, if the supplemental statement of the case were issued after, or at the same time as, the rating decision and properly included the second issue regarding an evaluation in excess of 10 percent, then a new supplemental statement of the case that discusses the denial of an evaluation in excess of 10 percent is needed.  

Either way, to ensure due process, a supplemental statement of the case that addresses the now staged rating for arthritis of the cervical spine is needed.

Accordingly, the case is REMANDED for the following action:

Issue a supplemental statement of the case on the issue of entitlement to an initial compensable disability rating prior to March 2, 2015, and in excess of 10 percent from March 2, 2015, for arthritis of the cervical spine.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

